Exhibit 10.1

FOURTH AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO PLEDGE AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO PLEDGE
AGREEMENT dated as of February 2, 2009 (this “Amendment”) by and among
CRAWFORD & COMPANY, a Georgia corporation (“Crawford”), and CRAWFORD & COMPANY
INTERNATIONAL, INC., a Georgia corporation (“International”; International and
Crawford are collectively referred to herein as the “Borrowers”, and each
individually as a “Borrower”), each of the Subsidiary Loan Parties party to the
Pledge Agreement (defined below) (collectively referred to herein as the
“Subsidiary Loan Parties”, each individually a “Subsidiary Loan Party” and
together with the Borrowers, the “Pledgors” and each individually a “Pledgor”),
the Lenders party hereto (the “Consenting Lenders”) and SUNTRUST BANK, as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).

WHEREAS, the Borrowers, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement dated as of October 31, 2006 (as amended from time
to time and in effect on the date hereof, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Pledgors executed and
delivered that certain Pledge Agreement dated as of October 31, 2006 (as in
effect on the date hereof, the “Pledge Agreement”) to the Administrative Agent
for the benefit of the Secured Creditors (as defined in the Pledge Agreement);

WHEREAS, the Borrowers desire to effect a global restructuring with respect to
their corporate structure and organization;

WHEREAS, the Borrowers also desire to have the ability to repurchase and retire
(on a non-pro rata basis) from time to time up to $25,000,000 in aggregate
principal amount of their outstanding Term Loans; and

WHEREAS, the Borrowers, the Pledgors, the Consenting Lenders and the
Administrative Agent desire to amend certain provisions of the Credit Agreement
and the Pledge Agreement on the terms and conditions contained herein in order
to effect the foregoing.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Amendments to Credit Agreement. Subject to satisfaction of the
conditions set forth in Section 3 below, the parties hereto agree that the
Credit Agreement is amended as follows:

(a) The Credit Agreement is hereby amended by adding the following new defined
terms to Section 1.1 thereof in appropriate alphabetic order:



--------------------------------------------------------------------------------

“‘Foreign Loan Parties’ shall collectively mean New Cayman Entity and New UK
Holdco, and ‘Foreign Loan Party’ shall mean each of them individually.” For the
avoidance of doubt, Foreign Loan Parties are not Loan Parties or Subsidiary Loan
Parties, but are Foreign Subsidiaries, in each case as such terms are defined
and used herein.”

“‘Foreign Loan Party Guaranty Agreement’ shall mean that certain Foreign Loan
Party Guaranty Agreement dated as of February 2, 2009 executed by the Foreign
Loan Parties in favor of the Administrative Agent for the benefit of the
Lenders.”

“‘Legal Charge Over Shares’ shall mean, together: (a) that certain Legal charge
over shares dated as of February 2, 2009 by International in favor of the
Administrative Agent for the benefit of the Lenders and (b) that certain Legal
charge over shares dated as of February 2, 2009 by New UK Holdco in favor of the
Administrative Agent for the benefit of the Lenders.”

“‘Liquidity’ shall mean, on any date of determination, the sum of (a) the
aggregate amount of Revolving Loans that would be available to be funded to the
Borrowers pursuant to Section 2.2 on the date of determination plus (b) all
money, currency or credit balances owned by the Loan Parties in any demand or
deposit account on the date of determination; provided, however, that amounts
calculated under this clause (b) shall exclude any amounts that would not be
considered “cash” under GAAP or “cash” as recorded on the books of the Loan
Parties plus (c) all Permitted Investments of the Loan Parties on the date of
determination; provided, that amounts under the foregoing clauses (b) and
(c) shall (i) be included only to the extent such amounts are not subject to any
Lien or other restriction or encumbrance of any kind (other than (x) Liens in
favor of the Administrative Agent and the Lenders under the Security Documents
and (y) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights; provided, that
this clause (y) shall apply only for so long as such liens and rights are not
being enforced or otherwise exercised) and (ii) exclude any amounts held by a
Loan Party in escrow, trust or other fiduciary capacity for or on behalf of a
client of a Loan Party or any Affiliate of a Loan Party.”

“‘New Cayman Entity’ shall mean Crawford & Company Financial Services, Ltd., an
exempted company incorporated with limited liability under the laws of the
Cayman Islands.”

“‘New UK Holdco’ shall mean Crawford & Company EMEA/A-P Holdings Limited, a
company organized under the laws of England and Wales.”

 

- 2 -



--------------------------------------------------------------------------------

“‘New UK Holdco Security Agreement’ shall mean that certain debenture dated as
of February 2, 2009 by New UK Holdco in favor of the Administrative Agent for
the benefit of the Lenders.”

“‘New UK Holdco Note’ shall mean the bonds or notes, or both, issued from time
to time pursuant to that certain bond instrument dated February 2, 2009 executed
by New UK Holdco constituting up to $250,000,000 of unsecured 7% per cent bonds
due 2014 and all other payment-in-kind notes, if any, issued by New UK Holdco
from time to time in connection with the capitalization of interest under such
bonds or notes, in each case, as amended, restated, supplemented, or modified
from time to time in accordance with the terms hereof.”

“‘Transferred Foreign Subsidiaries’ shall mean Crawford & Company Adjusters
Limited, Crawford & Company (Netherlands) B.V., Crawford & Company (Australia)
Pty Limited, Crawford & Company (Norway) AS, Crawford Australasian Holdings Pty
Limited, Crawford France EURL, Crawford & Company Risk Services (Ireland) Ltd.,
Claim Consulting sp. z.o.o., Crawford & Company New Zealand Limited, Crawford &
Company (Sweden) AB, Crawford & Company Belgium NV, Crawford (Danmark) A/S,
Crawford & Company Italia SRL, Crawford Graham Miller (Hellas) Ltd., and other
Foreign Subsidiaries as Borrowers or any other Loan Party may from time to time
transfer to New UK Holdco.”

“‘Voting Equity Interests’ means, with respect to any Person, the Equity
Interests entitled to vote for members of the board of directors or equivalent
governing body of such person.

(b) Section 1.1 of the Credit Agreement is hereby amended by deleting the
defined terms “Applicable Pledge Amount”, “Base Rate”, “Excess Cash Flow”,
“Investment”, “Loan Documents” and “Security Documents” and substituting in lieu
thereof the following:

“‘Applicable Pledge Amount’ shall mean, in respect of the amount of Equity
Interest of any Foreign Subsidiary pledged or to be pledged to the
Administrative Agent, for the benefit of the Lenders, pursuant to a Pledge
Agreement, (a) the lesser of (i) sixty-five percent (65%) of all outstanding
Voting Equity Interests of such Foreign Subsidiary and (ii) the total amount of
all outstanding Voting Equity Interests of such Foreign Subsidiary owned by the
Borrowers and their other Subsidiaries and (b) 100% of all non-voting Equity
Interests of such Foreign Subsidiary.”

“‘Base Rate’ shall mean the highest of (i) the per annum rate which the
Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time, (ii) the Federal Funds Rate, as in
effect from time to time, plus one-half of one percent (0.50%) and (iii) the sum
of (x)

 

- 3 -



--------------------------------------------------------------------------------

LIBOR for an Interest Period of one month, which shall be determined on each
Business Day, plus (y) one percent (1.00%). The Administrative Agent’s prime
lending rate is a reference rate and does not necessarily represent the lowest
or best rate charged to customers. The Administrative Agent may make commercial
loans or other loans at rates of interest at, above or below the Administrative
Agent’s prime lending rate. Each change in the Base Rate hereunder shall be
effective on the effective date of any change in the Administrative Agent’s
prime lending rate.”

“‘Excess Cash Flow’ shall mean, for any fiscal year of Crawford, based on the
audited financial statements for such fiscal year required to be provided under
Section 5.1(a), the remainder, if any, without duplication, of (a) the sum of:
(i) Consolidated EBITDA for such fiscal year plus (ii) the net decrease in
Working Capital of Crawford and its Subsidiaries during such fiscal year minus
(b) the sum of the following (without duplication): (i) Unfinanced Capital
Expenditures made by Crawford and its Subsidiaries during such fiscal year;
(ii) cash payments of federal, state, local and foreign income tax, franchise
taxes, state single business unitary and similar taxes imposed in lieu of income
tax made by Crawford and its Subsidiaries during such fiscal year; (iii) the
aggregate Consolidated Interest Expense paid in cash by Crawford and its
Subsidiaries during such fiscal year; (iv) scheduled repayments of principal in
respect of Indebtedness (for purposes of this definition, ‘principal’ shall
include the principal component of payments for such period in respect of
Capitalized Lease Obligations) paid during such fiscal year; (v) voluntary
prepayments applied to the Term Loan during such fiscal year and any repurchases
and cancellation of Term Loans by the Borrowers in accordance with
Section 2.13(c) (determined by reference to the face amount of the Term Loans
repurchased and cancelled); (vi) an amount equal to the aggregate gain on Asset
Sales during such period to the extent (x) included in arriving at such
Consolidated EBITDA and (y) the Net Cash Sale Proceeds of such Asset Sales are
applied to the prepayment of Loans in accordance with Section 2.13(b)(v) during
such period; provided, that, the immediately preceding clause (y) shall not
apply to sale proceeds received by Crawford in respect of the sale of Crawford’s
corporate headquarters located at 5620 Glenridge Drive, Atlanta, Georgia; and
(vii) the net increase in Working Capital of Crawford and its Subsidiaries
during such fiscal year.”

“‘Investment’ shall mean all expenditures made and all liabilities incurred
(contingently or otherwise) for an Acquisition or for the acquisition of any
Equity Interest or Indebtedness of, or for loans, advances, capital
contributions or transfers of property or assets to, or in respect of any
Guarantees (or other commitments as described under the definition of
Indebtedness), or obligations of, any Person. In determining the aggregate
amount of Investments outstanding at any particular time: (a) the amount of any
Investment represented by a Guarantee shall be taken at not less than the
principal amount of the obligations guaranteed and still outstanding or, if not
so stated or determinable, the maximum reasonably

 

- 4 -



--------------------------------------------------------------------------------

anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith; (b) there shall
be included as an Investment all interest accrued with respect to Indebtedness
constituting an Investment unless and until such interest is paid; (c) there
shall be deducted in respect of each such Investment any amount received as a
return of capital (but only by repurchase, redemption, retirement, repayment,
liquidating dividend or liquidating distribution); and (d) there shall not be
deducted in respect of any Investment any amounts received as earnings on such
Investment, whether as dividends, interest or otherwise, except that accrued
interest included as provided in the foregoing clause (b) may be deducted when
paid. The amount of any Investment shall be the original cost of such Investment
plus the cost of all additions thereto, without any adjustments for increases or
decreases in value, forgiveness or conversion to equity of Indebtedness, or
write-ups, write-downs or write-offs with respect to such Investment. For the
avoidance of doubt, “Investment” does not include the provision of services by
Crawford or any Subsidiary to any Subsidiary, or the forgiveness or
capitalization of any amounts accrued by any such Subsidiary in connection with
the provision of such services.”

“‘Loan Documents’ shall mean, collectively, this Agreement, the Notes, the LC
Documents, all Notices of Borrowing, the Subsidiary Guarantee Agreement, the
Foreign Loan Party Guaranty Agreement, the other Security Documents, Hedging
Agreements entered into by the Borrowers or any Subsidiary Loan Party with a
Person that was a Lender or an Affiliate of a Lender at the time it entered into
such Hedging Agreement, and any and all other instruments, agreements, documents
and writings executed in connection with any of the foregoing.”

“‘Security Documents’ shall mean the Security Agreement, the Pledge Agreement,
the New UK Holdco Security Agreement, the Legal Charge Over Shares, each Control
Agreement, any Mortgage, each Leasehold Mortgage, the certificates evidencing
the Equity Interests as delivered pursuant to the Pledge Agreement and the Legal
Charge Over Shares and related powers delivered in connection therewith and each
other agreement, document, instrument or writing executed and delivered by the
Loan Parties and New UK Holdco, as applicable, securing the Obligations, and in
any event shall include any UCC-1 financing statement or any other similar
document filed to perfect the Liens under any of the foregoing.”

(c) Section 2.13 of the Credit Agreement is hereby further amended by adding the
following new clause (c) in appropriate alphabetical order:

“(c) Notwithstanding anything to the contrary contained in this Agreement, so
long as (x) no Default or Event of Default has occurred and is continuing or
would result therefrom, (y) the Leverage Ratio at the time of the

 

- 5 -



--------------------------------------------------------------------------------

making of any proposed repurchase of Term Loans under this Section 2.13 and for
which an officer’s certificate has been delivered pursuant to Section 5.1(c) is
not more than 2.50:1.00 on a pro forma basis after giving effect to the making
of such repurchase and cancellation of Term Loans so repurchased; and (z) the
Borrowers shall have not less than $75,000,000 of Liquidity on a pro forma basis
immediately after giving effect to the making of a repurchase of Term Loans
pursuant to this Section 2.13 (and in the case of the foregoing clauses (x)-(z),
certifications thereof shall be made to the Administrative Agent and the Lenders
in form and substance reasonably satisfactory to the Administrative Agent,
signed by a Responsible Officer and delivered to the Administrative Agent at
least three (3) Business Days prior to the making of each such repurchase), the
Borrowers may repurchase outstanding Term Loans on the following basis:

(i) At any time prior to December 31, 2010, the Borrowers may repurchase all or
any portion of the Term Loans of one or more Lenders pursuant to an Assignment
and Acceptance between the Borrowers and such Lender or Lenders, at a price to
be agreed between the Borrowers and such Lender or Lenders; provided, however,
that (A) not more than $25,000,000 in aggregate face amount of the outstanding
Term Loans may be repurchased in accordance with the terms of this
Section 2.13(c) and (B) the principal amount of Term Loans offered to be
repurchased by the Borrowers pursuant to this Section 2.13(c) for any given
offer shall not be less than $2,500,000 (or such lesser amount as may be agreed
upon between the Borrowers and the Administrative Agent); and provided further,
however, that, with respect to such repurchases, the Borrowers shall provide an
executed copy of such Assignment and Acceptance between the Borrowers and such
Lender or Lenders with respect to such repurchase to the Administrative Agent
promptly upon the execution thereof;

(ii) Promptly after the Borrowers have repurchased any Term Loans pursuant to
this Section 2.13(c), the Borrowers shall notify the Administrative Agent and
the Lenders of the aggregate principal amount of Term Loans so repurchased. In
addition to the foregoing and not limiting any other provision of this
Section 2.13(c), any such Term Loan repurchases by the Borrowers shall be
subject to such other procedures as may be mutually agreed upon by the
Administrative Agent and the Borrowers; provided, however, that (x) any offer by
the Borrowers to repurchase any Term Loans pursuant to this Section 2.13(c)
shall be made to all Lenders holding Term Loans (as of a record date to be set
by the Administrative Agent) on the same terms and conditions for each such
offer and (y) each Lender accepting such an offer shall be entitled to sell and
receive payment for repurchase of such Lender’s Term Loan ratably based upon the
aggregate principal amount of Term Loans owing to all Lenders who have accepted
such offer for repurchase;

(iii) With respect to all repurchases made by the Borrowers pursuant to this
Section 2.13(c), (A) the Borrowers shall pay all accrued and

 

- 6 -



--------------------------------------------------------------------------------

unpaid interest, if any, on the repurchased Term Loans to the date of repurchase
of such Term Loans (to the extent agreed between the Borrowers and the
applicable assignor of the repurchased Term Loans), (B) such repurchases and
cancellations shall not be deemed to be voluntary or optional prepayments
pursuant to Section 2.13(a) or Section 2.23 and shall not be subject to the
provisions of Section 2.23, and (C) no such repurchases and cancellations shall
change the scheduled amortization required by Section 2.10(d), except to reduce
the amount outstanding and due and payable on the Term Loan Maturity Date (and
such reduction, for the avoidance of doubt, shall only apply, on a non-pro rata
basis, to the Term Loans repurchased by the Borrowers and canceled pursuant to
Section 2.13(c)(iv)); and

(iv) Immediately following any repurchase by the Borrowers pursuant to this
Section 2.13(c), any Term Loans so repurchased shall be immediately cancelled
and retired by the Borrowers and shall no longer be outstanding (and shall not
be resold or further assigned by the Borrowers), and all such Term Loans
repurchased shall be deemed to be canceled, retired and no longer outstanding
for all purposes of this Agreement and the other Loan Documents (notwithstanding
any provisions herein or therein to the contrary) including, but not limited to
(A) the making of, or the application of, any payments to the Lenders under this
Agreement or any other Loan Document, (B) the making of any request, demand,
authorization, direction, notice, consent or waiver under this Agreement or any
other Loan Document, (C) the providing of any rights to the Borrowers as a
Lender under this Agreement or any other Loan Document or (D) the determination
of Required Lenders, or for any similar or related purpose, under this Agreement
or any other Loan Document. Further, the Borrowers shall have no right to claim
or receive the benefit of any amounts paid or payable to a Lender under the
Credit Agreement or the other Loan Documents by virtue of the Borrowers
repurchase of one or more Term Loans under this Section 2.13(c) or otherwise.”

(d) Section 2.23 is hereby amended by deleting the first sentence of
Section 2.23(b) in its entirety and substituting in lieu thereof the following:

“(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all Obligations then due hereunder, the
Administrative Agent shall distribute such amounts in the following order of
priority (it being understood and agreed that, for the avoidance of doubt, any
Term Loan repurchases by the Borrowers pursuant to Section 2.13(c) hereof shall
not be distributed pro-rata among all Lenders):”

(e) Section 2.23 is hereby further amended by adding the following immediately
following the end of Section 2.23(c):

 

- 7 -



--------------------------------------------------------------------------------

“It is understood and agreed that, for the avoidance of doubt, this
Section 2.23(c) shall not apply with respect to any Term Loan repurchases by the
Borrowers pursuant to Section 2.13(c) hereof.”

(f) Section 4.2 of the Credit Agreement is hereby amended by deleting such
Section in its entirety and substituting in lieu thereof the following:

“4.2 Organizational Power; Authorization. The execution, delivery and
performance by each Loan Party and each Foreign Loan Party of the Loan Documents
and the Transaction Documents to which it is a party are within such Loan
Party’s and Foreign Loan Party’s organizational powers and have been duly
authorized by all necessary organizational, and if required, stockholder, member
or partner, action. This Agreement has been duly executed and delivered by each
of the Borrowers, and constitutes, and each other Loan Document and Transaction
Document to which any Loan Party or Foreign Loan Party is a party, when executed
and delivered by such Loan Party or Foreign Loan Party, as the case may be, will
constitute, valid and binding obligations of each Borrower, such Loan Party and
such Foreign Loan Party (as the case may be), enforceable against it in
accordance with their respective terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally, general
principles of equity, and, in the case of Foreign Loan Parties, the time barring
of claims under applicable statutes of limitation, the possibility that a
covenant or undertaking to assume liability for or to indemnify a person against
non-payment of UK stamp duty may be void, or defenses of set-off or
counterclaim.”

(g) Section 4.3 of the Credit Agreement is hereby amended by deleting such
Section in its entirety and substituting in lieu thereof the following:

“Section 4.3 Governmental and Third Party Approvals; No Conflicts. The
execution, delivery and performance by the Borrowers of this Agreement, by each
Loan Party and each Foreign Loan Party of the other Loan Documents to which it
is a party and by Crawford of the Transaction Documents to which it is a party,
(a) do not require any consent or approval of, registration or filing with, or
any action by, any Governmental Authority or any other Person which, in the case
of the Transaction Documents only, would be required to be obtained or made by
Crawford, except those as have been obtained or made and are in full force and
effect, (b) will not violate any applicable law, rule or regulation or any order
or judgment of any Governmental Authority currently in force, (c) will not
violate the articles or certificate of incorporation, operating agreement,
partnership agreement, by-laws or other organizational documents of either
Borrower or any Subsidiary, (d) will not violate or result in a default under
any indenture, material agreement or other material instrument binding on either
Borrower or any Subsidiary or any of its assets or give rise to a right
thereunder to require any payment to be made by either Borrower or any
Subsidiary and (e) will

 

- 8 -



--------------------------------------------------------------------------------

not result in the creation or imposition of any Lien on any asset of either
Borrower or any Subsidiary, except Liens created under the Loan Documents.”

(h) Section 4.19 of the Credit Agreement is hereby amended by deleting such
Section in its entirety and substituting in lieu thereof the following:

“Section 4.19 Security Interests. The Security Documents are effective to create
a valid, binding and enforceable security interest in the Collateral. As and to
the extent required in the Loan Documents, all filings, assignments, pledges and
deposits of documents or instruments have been made and all other actions have
been taken that are necessary, under applicable law, to establish and perfect
the Administrative Agent’s first priority Lien in the Collateral, other than
actions, if any, under the local law of any Pledged Foreign Subsidiary (other
than the laws of England and Wales) required to perfect the pledge by any Loan
Party or Foreign Loan Party of the Equity Interests of such Pledged Foreign
Subsidiary, anything to the contrary set forth in any Loan Document
notwithstanding. The Collateral and the Administrative Agent’s rights with
respect to the Collateral are not subject to any setoff, claims, withholdings or
other defenses. Each Loan Party is the owner (or lessee or licensee in the case
of leased or licensed Collateral) of the Collateral free from any Lien, except
for Liens expressly permitted by Section 7.2.”

(i) Section 5.15(a) of the Credit Agreement is hereby amended by deleting the
words “pre-tax” immediately preceding the word “revenue” in the twenty first
line of such Section.

(j) Section 5.15(d) of the Credit Agreement is hereby amended by deleting such
Section in its entirety and substituting in lieu thereof the following:

“(d) If, at any time after the Closing Date, any Pledged Foreign Subsidiary
whose stock certificate (to the extent such Pledged Foreign Subsidiary has
certificated securities) has not been previously delivered to the Administrative
Agent becomes a Material Foreign Subsidiary (as defined below), the Borrowers
shall cause original certificates evidencing the Applicable Pledge Amount of
Equity Interests of such Pledged Foreign Subsidiary to be delivered to the
Administrative Agent within 90 days (or such later period as the Administrative
Agent determines is advisable in its reasonable discretion) after the Borrowers
determine such Pledged Foreign Subsidiary has become a Material Foreign
Subsidiary, together with undated stock powers executed in blank or similar
stock transfer documents reasonably requested by the Administrative Agent. For
purposes of this Agreement (other than Section 5.15(a)) and the other Loan
Documents, the term “Material Foreign Subsidiary” means any Pledged Foreign
Subsidiary that, as of the last day of any fiscal quarter of Crawford, either:
(i) owns assets having a book value equal to or greater than two percent (2%) of
the book value of the consolidated assets of International and its Subsidiaries
on the date of determination or (ii) generates revenues equal to or greater than
two

 

- 9 -



--------------------------------------------------------------------------------

percent (2%) of the aggregate revenues of International and its Subsidiaries for
the period of four fiscal quarters of Crawford ending on the date of
determination for which financial statements have been delivered pursuant to
Section 5.1.”

(k) Section 5.15 of the Credit Agreement is hereby amended by adding the
following new clause (e) thereto:

“(e) The Borrowers shall notify the Administrative Agent in advance of any
proposed transfer of a Transferred Foreign Subsidiary by International to New UK
Holdco, which notice shall contain an updated Schedule 1 to the Pledge Agreement
and an updated Schedule 1 to the Legal Charge Over Shares, as applicable, and a
certification by a Responsible Officer of each of the Borrowers and the New UK
Holdco, as applicable, to the effect that such Schedules will be true, correct,
and complete upon the transfer of such Transferred Foreign Subsidiary. If under
applicable law the transfer of such Transferred Foreign Subsidiary requires such
transfer to be made free and clear of any Lien in favor of Administrative Agent
on the Equity Interests of such Transferred Foreign Subsidiary, the
Administrative Agent shall, upon request of the Borrowers, promptly execute and
deliver a release of its security interest and Liens on the Equity Interests of
such Transferred Foreign Subsidiary; provided, however, upon the transfer of
such Transferred Foreign Subsidiary to New UK Holdco, the Borrowers shall take
all actions reasonably necessary, if any, at the sole cost and expense of the
Borrowers to cause the Equity Interests of such Transferred Foreign Subsidiary
to be pledged or charged pursuant to the terms of the applicable Legal Charge
Over Shares.”

(l) Section 7.1 of the Credit Agreement is hereby amended by re-lettering clause
(k) as clause (l) and adding the following new clause (k) in appropriate
alphabetical order:

“(k) Indebtedness owing by New UK Holdco pursuant to the New UK Holdco Note;
and”

(m) Section 7.2 of the Credit Agreement is hereby amended by deleting clause
(c) and substituting in lieu thereof the following:

(c) Liens on assets of Foreign Subsidiaries (other than New Cayman Entity or any
successor thereto) securing Indebtedness permitted by Section 7.1(h);”

(n) Section 7.4 of the Credit Agreement is hereby amended by re-lettering clause
(k) as clause (q) and adding the following new clauses (k), (l), (m), (n),
(o) and (p) in appropriate alphabetical order:

“(k) the issuance to International by New UK Holdco of the New UK Holdco Note
and Equity Interests in New UK Holdco; provided, that the sole consideration
paid by International for the New UK Holdco Note and such Equity

 

- 10 -



--------------------------------------------------------------------------------

Interests shall be the transfer by International to New UK Holdco of Equity
Interests in the Transferred Foreign Subsidiaries;

(l) the transfer or contribution by International of the New UK Holdco Note to
New Cayman Entity;

(m)(i) contributions by International to the capital of New UK Holdco
(including, without limitation, cash contributions) or (ii) intercompany loans
by International to New UK Holdco, in each case of clauses (i) and (ii), solely
to permit, and in the minimum amount necessary to allow, New UK Holdco to make
required interest payments in respect of the New UK Holdco Note to New Cayman
Entity on the due date thereof; provided, that 100% of the cash amount of such
contributions or 100% of the loan proceeds of such intercompany loan shall be
promptly paid (or, in the case of an asset contribution, the same such asset
shall be promptly returned) by New Cayman Entity (but in any event not later
than 5 Business Days after receipt by New Cayman Entity) to International in the
form of a dividend, distribution or return of capital to International;

(n) transfers permitted to be made pursuant to Section 7.6(c) and
Section 7.6(d);

(o) forgiveness or conversion to equity of intercompany Indebtedness among
Foreign Subsidiaries;

(p) other Investments (including, without limitation, forgiveness or conversion
to equity of intercompany Indebtedness) by the Borrowers in Foreign Subsidiaries
not to exceed $2,500,000 during any period of 12 consecutive months; and”

(o) Section 7.6 of the Credit Agreement is hereby amended by re-lettering clause
(c) as clause (g) and adding the following new clauses (c), (d), (e) and (f) in
appropriate alphabetical order:

“(c) the sale, disposition or transfer, from time to time in one or more steps,
by International of the Equity Interests of the Transferred Foreign Subsidiaries
owned by International to New UK Holdco;

(d) the sale, disposition or transfer of assets by any Subsidiary to any Loan
Party;

(e) the sale, disposition or transfer of assets by any Foreign Subsidiary to any
other Foreign Subsidiary; provided, however, that, except for sales,
dispositions or transfers of Equity Interests in Foreign Subsidiaries by New UK
Holdco to a Loan Party and except for transactions expressly permitted to be
made in accordance with Section 7.4(m) and Section 7.6(g), New UK Holdco shall
not

 

- 11 -



--------------------------------------------------------------------------------

sell, dispose of or otherwise transfer any Equity Interests in Foreign
Subsidiaries at any time held by New UK Holdco;

(f) forgiveness or conversion to equity of intercompany Indebtedness made
pursuant to Section 7.4(o) and Section 7.4(p); and”

(p) Section 7.6 of the Credit Agreement is hereby further amended by inserting
the following at the end of such Section:

“Notwithstanding anything to the contrary herein, including, without limitation,
Section 7.1(k) and this Section 7.6, the Borrowers shall not permit, cause or
allow New Cayman Entity to sell, pledge, assign or otherwise transfer or convey
the New UK Holdco Note, or any interest therein, to any Person.”

(q) Section 7.7 of the Credit Agreement is hereby amended by deleting the first
sentence of such Section in its entirety and substituting in lieu thereof the
following:

“The Borrowers will not, and will not permit any Subsidiaries to, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, officers, directors or employees,
except (a) in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrowers or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, (b) transactions
between or among the Loan Parties not involving any other Affiliates (subject to
limitations set forth elsewhere in this Article VII) and (c) Indebtedness
expressly permitted by Section 7.1, Investments expressly permitted by
Section 7.4, sales of assets expressly permitted by Section 7.6 and Restricted
Payments expressly permitted by Section 7.5. For the avoidance of doubt,
anything in this Agreement to the contrary notwithstanding, the parties to the
New UK Holdco Note may forgive the Indebtedness evidenced by the New UK Holdco
Note or convert or swap the New UK Holdco Note for Equity Interests of New UK
Holdco.”

(r) Section 7.13 of the Credit Agreement is amended by deleting such Section in
its entirety and substituting in lieu thereof the following:

“Section 7.13 Information Regarding Collateral. Except upon thirty (30) days
prior written notice to the Administrative Agent and delivery to the
Administrative Agent of all documents, certificates and information reasonably
requested by the Administrative Agent to maintain the validity, perfection and
priority of the security interests of the Administrative Agent in the
Collateral, the Borrowers will not, and will not permit any Loan Party or New UK
Holdco to, (i) change any Loan Party’s or New UK Holdco’s corporate name or in
any trade name used to identify it in the conduct of its business or in the
ownership of its properties, (ii) change the location of any Loan Party’s or New
UK Holdco’s chief

 

- 12 -



--------------------------------------------------------------------------------

executive office (except for the change in Crawford’s chief executive office as
specified on Schedule 7.13), its principal place of business, any office in
which it maintains books or records relating to the Collateral, which locations
shall be listed on Schedule 7.13, (iii) locate any Loan Party’s or New UK
Holdco’s equipment (other than such equipment which, together with all such
other inventory or equipment, does not have a fair market value in excess of
$500,000) at any location which is not listed on Schedule 7.13 (except to the
extent such equipment is in transit from a location listed on Schedule 7.13 to
another location listed on such Schedule), (iv) make any changes in any Loan
Party’s or in New UK Holdco’s identity or organizational structure if any such
changes could adversely affect the Administrative Agent’s Liens in the
Collateral or the priority or perfection of such Liens in the Collateral,
(v) make any changes in any Loan Party’s organizational number issued by the
Secretary of State of the State of such Loan Party’s organization or (vi) make
any changes in the jurisdiction of organization of any Loan Party or New UK
Holdco.”

(s) Section 7.14 of the Credit Agreement is amended by adding the following
sentence at the end of such Section:

“The Borrowers will not, and will not permit any Subsidiary to, amend or
otherwise modify the terms or provisions of the New UK Holdco Note in any manner
or respect that is adverse to the Lenders; provided, that (x) the parties may
forgive the Indebtedness evidenced by the New UK Holdco Note or convert or swap
the New UK Holdco Note for Equity Interests of New UK Holdco and (y) the parties
may change the interest rate or the principal amount from time to time under the
New UK Holdco Note.”

(t) Section 8.1(i) of the Credit Agreement is amended by deleting such Section
in its entirety and substituting in lieu thereof of the following:

“(i) either Borrower, any Subsidiary Loan Party or any Foreign Loan Party shall
become unable to pay, shall admit in writing its inability to pay, or shall fail
generally to pay, its debts as they become due;”

(u) Section 8.1(q) of the Credit Agreement is amended by deleting such Section
in its entirety and substituting in lieu thereof the following:

“(q) the Security Documents, the Subsidiary Guaranty Agreement or the Foreign
Loan Party Guaranty Agreement shall for any reason cease to be valid and binding
on, or enforceable against, any Loan Party or Foreign Loan Party, as the case
may be, or any Loan Party or Foreign Loan Party shall so state in writing, or
any Loan Party or Foreign Loan Party shall challenge the validity of or seek to
terminate the Security Documents, any provision of this Agreement or any other
Loan Document or the Liens in a material portion of the Collateral shall cease
to be perfected,”

 

- 13 -



--------------------------------------------------------------------------------

(v) Section 10.4(b) of the Credit Agreement is amended by deleting such Section
in its entirety and substituting in lieu thereof the following:

“(b) Any Lender may: (x) at any time assign to one or more banks or other
financial institutions all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment, and the Loans and LC Exposure at the time owing to it) or
(y) pursuant to the terms of Section 2.13(c), sell or assign to the Borrowers
all or a portion of its outstanding Term Loans; provided, that (i) except in the
case of an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or
to the Borrowers pursuant to a repurchase of Term Loans permitted by
Section 2.13(c), the Borrowers and the Administrative Agent (and, in the case of
an assignment of all or a portion of a Revolving Commitment or any Lender’s
obligations in respect of its LC Exposure or Swingline Exposure, the Issuing
Bank and the Swingline Lender) must give their prior written consent (which
consent shall not be unreasonably withheld or delayed), (ii) except in the case
of an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or the
Borrowers pursuant to a repurchase of Term Loans permitted by Section 2.13(c),
or an assignment while an Event of Default has occurred and is continuing, the
amount of the Commitment or Loan of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $1,000,000 (unless the Borrowers and the Administrative Agent shall
otherwise consent), (iii) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement and the other Loan Documents, (iv) the assigning Lender and
the assignee shall (unless otherwise waived by the Administrative Agent) execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee payable by the assigning Lender or the
assignee (as determined between such Persons) in an amount equal to $1,000
(unless otherwise waived by the Administrative Agent) and (v) such assignee
(other than the Borrowers pursuant to a repurchase of Term Loans permitted by
Section 2.13(c)), if it is not a Lender, shall deliver a duly completed
administrative questionnaire to the Administrative Agent; provided, that any
consent of the Borrowers otherwise required hereunder shall not be required in
connection with the initial syndication of the Loans or if an Event of Default
has occurred and is continuing. Upon the execution and delivery of the
Assignment and Acceptance and payment by such assignee to the assigning Lender
of an amount equal to the purchase price agreed between such Persons, such
assignee (other than the Borrowers) shall become a party to this Agreement and
any other Loan Documents to which such assigning Lender is a party and such
assignee (other than the Borrowers), to the extent of such interest assigned by
such Assignment and Acceptance, shall have the rights and obligations of a
Lender under this Agreement, and the assigning Lender shall be released from its
obligations

 

- 14 -



--------------------------------------------------------------------------------

hereunder to a corresponding extent (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 2.18, Section 2.19, Section 2.20,
Section 2.21 and Section 10.3). Upon the consummation of any such assignment
hereunder, the assigning Lender, the Administrative Agent and the Borrowers
shall make appropriate arrangements to have new Notes issued. Any assignment or
other transfer by a Lender that does not fully comply with the terms of this
clause (b) shall be treated for purposes of this Agreement as a sale of a
participation pursuant to clause (c) below. Contemporaneous assignments by or to
related Approved Funds shall be treated as a single assignment for purposes of
the minimum assignment amount and processing fees provided in this subsection.”

Section 2. Pledge Agreement. Subject to satisfaction of the conditions set forth
in Section 3 below, the parties agree that:

(a) The Pledge Agreement is hereby amended by deleting Schedule I thereto in its
entirety and substituting in lieu thereof Schedule I attached hereto.

(b) Notwithstanding anything to the contrary in Section 1(d) and Section 3 of
the Pledge Agreement, International shall not be required to pledge or deliver
the New UK Holdco Note to the Administrative Agent.

(c) Notwithstanding anything to the contrary in the Pledge Agreement, the
Pledgors under the Pledge Agreement may authorize and permit the issuers of
Pledged Interests under the Pledge Agreement to issue additional equity
interests and change the authorized number of equity interests thereof in
connection with the transfer of any of the Transferred Foreign Subsidiaries or
the transfer of the New UK Holdco Note to the New Cayman Entity, in each case as
permitted by the Credit Agreement, as amended by this Amendment, so long as:
(i) any such additional equity interests are pledged to the Administrative Agent
for the benefit of the Lenders under the Pledge Agreement and constitute Pledged
Interests; and (ii) the certificates, if any, representing such additional
equity interests are delivered to the Administrative Agent in accordance with,
and subject to the provisions and limitations of, the Pledge Agreement.

Section 3. Conditions Precedent. The effectiveness of this Amendment is subject
to receipt by the Administrative Agent of each of the following, each in form
and substance satisfactory to the Administrative Agent:

(a) This Amendment duly executed and delivered by the Borrowers, the Pledgors,
the Required Lenders, and the Administrative Agent;

(b) Favorable results of searches evidencing that no charges or other securities
over the assets of New UK Holdco have been registered at the Companies House in
England and Wales and clear company searches and winding-up searches of New UK
Holdco;

 

- 15 -



--------------------------------------------------------------------------------

(c) A legal charge over shares, substantially similar in form to that certain
Legal charge over shares dated as of October 31, 2006, by International in favor
of the Administrative Agent for the benefit of the Lenders (the “Existing
Charge”), duly executed by International pursuant to which it pledges sixty-five
percent (65%) of all of the outstanding Equity Interests of New UK Holdco to the
Administrative Agent for the benefit of the Lenders and other parties, which
such agreement shall be governed by, and enforceable under, the laws of England
and Wales (the “International Pledge”), together with delivery of the original
stock certificates evidencing such Equity Interests owned by International,
signed but undated stock transfer forms and such other documents as the
Administrative Agent may reasonably request with respect to the charge of such
Equity Interest;

(d) A legal charge over shares, substantially similar in form to the Existing
Charge, duly executed by New UK Holdco pursuant to which it pledges sixty-five
percent (65%) of all of the outstanding Equity Interests of its first tier
Foreign Subsidiaries to the Administrative Agent for the benefit of the Lenders
and other parties, which such agreement shall be governed by, and enforceable
under, the laws of England and Wales (the “New UK Holdco Pledge”), together with
delivery of the original stock certificates of any Material Foreign Subsidiary
evidencing such Equity Interests owned by New UK Holdco in such Material Foreign
Subsidiary, signed but undated stock transfer forms and such other documents as
the Administrative Agent may reasonably request with respect to the charge of
such Equity Interests;

(e) A guaranty agreement duly executed by the Foreign Loan Parties pursuant to
which they unconditionally guarantee the Obligations (the “Foreign Loan Party
Guaranty”);

(f) A debenture duly executed by New UK Holdco pursuant to which it grants a
charge upon all of its assets to secure the Obligations, which such security
agreement shall be governed by, and enforceable under, the laws of England and
Wales (the “New UK Holdco Security Agreement”);

(g) A deed of release with respect to the Existing Charge;

(h) A certificate of the Secretary or Assistant Secretary of International
attaching and certifying copies of the resolutions of its board of directors
authorizing, among other things, the pledge by International of the Equity
Interests of New UK Holdco described herein and the due execution, delivery and
performance of the International Pledge;

(i) A copy of the certificate of incorporation, memorandum and articles of
association of New UK Holdco;

(j) A copy of a resolution of the board of directors of New UK Holdco:

 

  (i) approving the terms of, and the transactions contemplated by, the Loan
Documents to which it is a party and resolving that it execute, deliver and
perform the Loan Documents to which it is a party;

 

  (ii) authorising a specified person or persons to execute the Loan Documents
to which it is a party on its behalf; and

 

- 16 -



--------------------------------------------------------------------------------

  (iii) authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices to be signed and/or despatched by it under or
in connection with the Loan Documents to which it is a party;

(k) A specimen of the signature of each person authorised by the resolution
referred to in paragraph (j) above in relation to the Loan Documents and related
documents;

(l) A copy of a resolution signed by the board of directors of the sole
shareholder of New UK Holdco, approving the terms of, and the transactions
contemplated by, the Loan Documents to which New UK Holdco is a party;

(m) [Intentionally Omitted];

(n) A certificate of New UK Holdco (signed by a director) confirming that
guaranteeing or securing, as appropriate, the liabilities of the Loan Parties
under the Loan Documents would not cause any borrowing, guarantee, security or
similar limit binding on New UK Holdco to be exceeded;

(o) A certificate of an authorised signatory of New UK Holdco certifying that
each copy document relating to it specified in this Section 3 is correct,
complete and in full force and effect and has not been amended or superseded as
at a date no earlier than the date of this Amendment;

(p) A certificate of the Secretary or Assistant Secretary of New Cayman Entity,
attaching and certifying copies of its Memorandum and Articles of Association
and resolutions of its board of directors authorizing the execution, delivery
and performance of the Foreign Loan Party Guaranty and certifying the name,
title and true signature of each officer of New Cayman executing such document;

(q) A favorable written opinion of Jones Day, addressed to the Administrative
Agent and the Lenders, regarding certain matters (other than with respect to the
enforceability opinions described in (s) below) under the laws of New York,
Georgia, and England and Wales, as applicable, related to the International
Pledge, the New UK Holdco Pledge, the New UK Holdco Security Agreement and the
Foreign Loan Party Guaranty and other matters as the Administrative Agent may
reasonably request;

(r) A favorable written opinion of Maples and Calder, addressed to the
Administrative Agent and the Lenders, regarding certain corporate matters under
the laws of the Cayman Islands related to New Cayman Entity and other matters as
the Administrative Agent may reasonably request;

(s) A favorable written opinion of Eversheds LLP, addressed to the
Administrative Agent and the Lenders, regarding certain matters under the laws
of England and Wales related to the enforceability of the International Pledge,
the New UK Holdco Pledge, and the New UK Holdco Security Agreement and other
matters as the Administrative Agent may reasonably request;

 

- 17 -



--------------------------------------------------------------------------------

(t) An original stock certificate pledged by International pursuant to the
Pledge Agreement evidencing the pledge of 65% of the outstanding Equity
Interests of New Cayman Entity;

(u) Evidence that an amendment fee in the amount of (i) 0.25% of each Consenting
Lender’s Revolving Commitment and (ii) 0.25% of the principal amount of Term
Loans held by each Consenting Lender has been paid to the Administrative Agent
for distribution to those Consenting Lenders for whom the Administrative Agent
(or its counsel) shall have received an executed signature page from such
Consenting Lender (without condition or restriction) on or before 5:00 p.m. EDT
on January 20, 2009;

(v) Evidence that all fees and expenses payable to the Administrative Agent
(including the out-of-pocket fees and reasonable expenses of counsel to the
Administrative Agent), in connection with this Amendment have been paid; and

(w) Such other documents as the Administrative Agent, on behalf of the Lenders,
may reasonably request.

Section 4. Representations. Each Borrower and each Pledgor represents and
warrants to the Administrative Agent and the Lenders that:

(a) Authorization. Each Borrower and each Pledgor has the right and power, and
has taken all necessary action to authorize it, to execute and deliver this
Amendment and to perform its obligations hereunder and, in the case of the
Borrowers, under the Credit Agreement, and in the case of the Pledgors, under
the Pledge Agreement, as each is amended by this Amendment, in accordance with
their respective terms. This Amendment has been duly executed and delivered by a
duly authorized officer of each Borrower and each Pledgor and each of this
Amendment and, in the case of the Borrowers, the Credit Agreement and, in the
case of the Pledgors, the Pledge Agreement, as each is amended by this
Amendment, is a legal, valid and binding obligation of such Borrower and such
Pledgor, as the case may be, enforceable against such Borrower and such Pledgor,
as the case may be, in accordance with its respective terms except as (i) the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors rights generally and (ii) the availability of equitable
remedies may be limited by equitable principles of general applicability.

(b) Compliance with Laws, etc. The execution and delivery by each Borrower and
each Pledgor of this Amendment and the performance by each Borrower and each
Pledgor of this Amendment and, in the case of the Borrowers, the Credit
Agreement, and in the case of the Pledgors, the Pledge Agreement, as each is
amended by this Amendment, in accordance with their respective terms, do not and
will not, by the passage of time, the giving of notice or otherwise: (i) require
any government action or violate any applicable law relating to either Borrower
or any Pledgor; (ii) conflict with, result in a breach of or constitute a
default under the organizational documents of either Borrower or any Pledgor, or
any indenture, agreement or other instrument to which either Borrower or any
Pledgor is a party or by which they or any of their properties may be bound; or
(iii) result in or require the creation or imposition of any Lien

 

- 18 -



--------------------------------------------------------------------------------

upon or with respect to any property now owned or hereafter acquired by either
Borrower or any Pledgor.

(c) No Default. No Default or Event of Default has occurred and is continuing as
of the date hereof or will exist immediately after giving effect to this
Amendment.

(d) Subsidiaries. As of the date hereof immediately after giving effect to the
amendments herein, Schedule II sets forth the exact legal name of, the
percentage and type of ownership interest in, the name of the Person who is the
record owner of, the jurisdiction of incorporation or formation of, and the type
of, each Subsidiary, and identifies each Subsidiary that is a Subsidiary Loan
Party (as defined in the Credit Agreement) and each Subsidiary that is a Dormant
Company. Except as set forth on Schedule II, there are not outstanding rights to
purchase, options, warrants or similar rights or agreements pursuant to which
any Loan Party (other than Crawford) may be required to issue, sell, repurchase
or redeem any of its Equity Interests.

Section 5. Reaffirmation of Representations by Borrowers and Pledgor. Each
Borrower and each Pledgor hereby repeats and reaffirms all representations and
warranties made by such Borrower or such Pledgor, as the case may be, to the
Administrative Agent and the Lenders in the Credit Agreement, the Pledge
Agreement and the other Loan Documents to which they are a party on and as of
the date hereof (except with respect to such representations and warranties that
reference a specific date) after giving effect to this Amendment with the same
force and effect as if such representations and warranties were set forth in
this Amendment in full.

Section 6. Release. In consideration of the amendments contained herein, the
Borrowers and the Pledgors hereby waive and release each of the Lenders, the
Administrative Agent and the Issuing Bank from any and all claims and defenses,
known or unknown as of the date hereof, with respect to the Credit Agreement and
the other Loan Documents and the transactions contemplated thereby.

Section 7. Expenses. The Borrowers jointly and severally agree to reimburse the
Administrative Agent on demand for all reasonable out-of-pocket costs and
expenses (including, without limitation, reasonable attorneys’ fees) incurred by
it in negotiating, documenting and consummating this Amendment and the
transactions contemplated hereby.

Section 8. Effect; Ratification.

(a) Except as expressly herein amended, the terms and conditions of the Credit
Agreement, the Pledge Agreement and the other Loan Documents remain unchanged
and continue to be in full force and effect. The amendments contained herein
shall be deemed to have prospective application only, unless otherwise
specifically stated herein. Each of the Credit Agreement and the Pledge
Agreement is hereby ratified and confirmed in all respects. Each reference to
the Credit Agreement and the Pledge Agreement in any of the Loan Documents
(including the Credit Agreement or the Pledge Agreement) shall be deemed to be a
reference to the Credit Agreement or the Pledge Agreement, as the case may be,
as amended by this

 

- 19 -



--------------------------------------------------------------------------------

Amendment. Each of the Borrowers and the Pledgors hereby (i) agrees that the
amendments contained in this Amendment shall not in any way affect the validity
and/or enforceability of any Loan Document, or reduce, impair or discharge the
obligations of any such Person thereunder, (ii) reaffirms its continuing
obligations owing to the Administrative Agent and the Lenders under each of the
Loan Documents (including, without limitation, the Security Agreement, the
Pledge Agreement (as amended by the Amendment), the Collateral Assignment
Agreement and the Subsidiary Guaranty Agreement) to which such Person is a
party, and (iii) confirms that the Liens created by the Loan Documents continue
to secure the Obligations.

(b) Nothing contained herein shall be deemed to constitute a waiver of
compliance with any term or condition contained in the Credit Agreement or any
of the other Loan Documents, or constitute a course of conduct or dealing among
the parties. The Administrative Agent and the Lenders reserve all rights,
privileges and remedies under the Loan Documents.

(c) Nothing in this Amendment is intended, or shall be construed, to constitute
a novation or an accord and satisfaction of any of the Obligations or to modify,
affect or impair the perfection, priority or continuation of the security
interests in, security titles to or other Liens on any collateral (including the
Collateral) securing the Obligations.

(d) This Amendment constitutes the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersedes any and
all prior agreements and understandings, oral or written, relating to the
subject matter hereof.

Section 9. Further Assurances. The Borrowers and the Pledgors agree to, and to
cause any Foreign Loan Party to, take all further actions and execute such other
documents and instruments as the Administrative Agent may from time to time
reasonably request to carry out the transactions contemplated by this Amendment,
the Loan Documents and all other agreements executed and delivered in connection
herewith.

Section 10. Miscellaneous. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Amendment by signing
any such counterpart and sending the same by telecopier, mail, messenger or
courier to the Administrative Agent. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF. This Amendment shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
permitted successors and assigns.

Section 11. Severability. In case any provision of or obligation under this
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

- 20 -



--------------------------------------------------------------------------------

Section 12. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement.

Section 13. Agreement of Lenders. To the extent that International’s Investments
in New UK Holdco and New Cayman Entity in connection with their formation prior
to the effectiveness of this Amendment results in an Event of Default, the
Lenders party hereto waive such Event of Default. This waiver is limited to the
circumstances set forth in this Section, and the Lenders do not waive any other
Default or Event of Default now existing or hereafter arising. This Section
shall not establish any custom or course of dealing among the Borrowers and the
Lenders. Nothing in this Section authorizes the Borrowers or any of their
Subsidiaries to make Investments in New UK Holdco or New Cayman Entity prior to
the effectiveness of this Amendment in an aggregate amount in excess of U.S.
$60,000.

[Signature Pages Follow]

 

- 21 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to
Credit Agreement and First Amendment to Pledge Agreement to be duly executed as
of the date first above written.

 

BORROWERS AND PLEDGORS

 

CRAWFORD & COMPANY

By:   /S/ JOSEPH R. CAPORASO   Name:   Joseph R. Caporaso   Title:   Senior Vice
President and Treasurer

 

 

 

CRAWFORD & COMPANY
INTERNATIONAL, INC.

By:   /S/ JOSEPH R. CAPORASO   Name:   Joseph R. Caporaso   Title:   Vice
President and Treasurer

[Signatures Continued on Following Pages]



--------------------------------------------------------------------------------

[Signature page to Fourth Amendment to Credit Agreement

and First Amendment to Pledge Agreement

for Crawford & Company and Crawford & Company International, Inc.]

 

CRAWFORD LEASING SERVICES, INC.

CRAWFORD & COMPANY OF NEW YORK, INC.

RISK SCIENCES GROUP, INC.

BROADSPIRE SERVICES, INC.

PILLAR SERVICES, INC.

THE GARDEN CITY GROUP, INC.

By:    /S/ JOSEPH R. CAPORASO    Name:   Joseph R. Caporaso    Title:  
Treasurer

[Signatures Continued on Following Pages]



--------------------------------------------------------------------------------

[Signature page to Fourth Amendment to Credit Agreement

and First Amendment to Pledge Agreement

for Crawford & Company and Crawford & Company International, Inc.]

 

LENDERS

 

SUNTRUST BANK,
as Administrative Agent, Issuing Bank,
as Swingline Lender and as a Lender

By:   /s/    W. BRADLEY HAMILTON   Name:   W. Bradley Hamilton   Title:  
Director

[Signatures Continued on Following Pages]



--------------------------------------------------------------------------------

[Signature page to Fourth Amendment to Credit Agreement

and First Amendment to Pledge Agreement

for Crawford & Company and Crawford & Company International, Inc.]

 

RBS Citizens, N.A. By:   /s/    Daniel Bernard   Name:   Daniel Bernard   Title:
  Senior Vice President



--------------------------------------------------------------------------------

[Signature page to Fourth Amendment to Credit Agreement

and First Amendment to Pledge Agreement

for Crawford & Company and Crawford & Company International, Inc.]

 

FALL CREEK CLO, Ltd. By:   /s/       Name:     Title:  

Authorized Signer



--------------------------------------------------------------------------------

[Signature page to Fourth Amendment to Credit Agreement

and First Amendment to Pledge Agreement

for Crawford & Company and Crawford & Company International, Inc.]

 

EAGLE CREEK CLO, Ltd. By:   /s/       Name:     Title:  

Authorized Signer



--------------------------------------------------------------------------------

[Signature page to Fourth Amendment to Credit Agreement

and First Amendment to Pledge Agreement

for Crawford & Company and Crawford & Company International, Inc.]

 

THE NORINCHUKIN BANK NEW YORK BRANCH, through State Street Bank and Trust
Company N.A. as Fiduciary Custodian

 

By:    Eaton Vance Management, Attorney-in-fact

By:   /s/    Michael B. Botthof   Name:   Michael B. Botthof   Title:   Vice
President



--------------------------------------------------------------------------------

[Signature page to Fourth Amendment to Credit Agreement

and First Amendment to Pledge Agreement

for Crawford & Company and Crawford & Company International, Inc.]

 

EATON VANCE SENIOR FLOATING-RATE TRUST By: Eaton Vance Management as Investment
Advisor By:   /s/    MICHAEL B. BOTTHOF   Name:   Michael B. Botthof   Title:  
Vice President



--------------------------------------------------------------------------------

[Signature page to Fourth Amendment to Credit Agreement

and First Amendment to Pledge Agreement

for Crawford & Company and Crawford & Company International, Inc.]

 

EATON VANCE FLOATING-RATE INCOME TRUST By:   EATON VANCE MANAGEMENT AS
INVESTMENT ADVISOR By:   /s/    MICHAEL B. BOTTHOF   Name:   Michael B. Botthof
  Title:   Vice President



--------------------------------------------------------------------------------

[Signature page to Fourth Amendment to Credit Agreement

and First Amendment to Pledge Agreement

for Crawford & Company and Crawford & Company International, Inc.]

 

EATON VANCE SHORT DURATION DIVERSIFIED INCOME FUND By:   EATON VANCE MANAGEMENT
AS INVESTMENT ADVISOR By:   /s/    MICHAEL B. BOTTHOF   Name:   Michael B.
Botthof   Title:   Vice President



--------------------------------------------------------------------------------

[Signature page to Fourth Amendment to Credit Agreement

and First Amendment to Pledge Agreement

for Crawford & Company and Crawford & Company International, Inc.]

 

EATON VANCE SENIOR INCOME TRUST

 

By:  EATON VANCE MANAGEMENT AS INVESTMENT ADVISOR

By:   /s/    MICHAEL B. BOTTHOF   Name:   Michael B. Botthof   Title:   Vice
President



--------------------------------------------------------------------------------

[Signature page to Fourth Amendment to Credit Agreement

and First Amendment to Pledge Agreement

for Crawford & Company and Crawford & Company International, Inc.]

 

EATON VANCE INSTITUTIONAL SENIOR LOAN FUND

 

By:  EATON VANCE MANAGEMENT AS INVESTMENT ADVISOR

By:   /s/    MICHAEL B. BOTTHOF   Name:   Michael B. Botthof   Title:   Vice
President



--------------------------------------------------------------------------------

[Signature page to Fourth Amendment to Credit Agreement

and First Amendment to Pledge Agreement

for Crawford & Company and Crawford & Company International, Inc.]

 

EATON VANCE CDO VII PLC By:   Eaton Vance Management as Interim Investment
Advisor By:   /s/    Michael B. Botthof   Name:   Michael B. Botthof   Title:  
Vice President



--------------------------------------------------------------------------------

[Signature page to Fourth Amendment to Credit Agreement

and First Amendment to Pledge Agreement

for Crawford & Company and Crawford & Company International, Inc.]

 

EATON VANCE CDO VIII, Ltd. By:   Eaton Vance Management as Investment Advisor
By:   /s/    Michael B. Botthof   Name:   Michael B. Botthof   Title:   Vice
President



--------------------------------------------------------------------------------

[Signature page to Fourth Amendment to Credit Agreement

and First Amendment to Pledge Agreement

for Crawford & Company and Crawford & Company International, Inc.]

 

Eaton Vance CDO IX Ltd. By: Eaton Vance Management as Investment Advisor By:  

/s/ Michael B. Botthof

Name:   Michael B. Botthof Title:   Vice President



--------------------------------------------------------------------------------

[Signature page to Fourth Amendment to Credit Agreement

and First Amendment to Pledge Agreement

for Crawford & Company and Crawford & Company International, Inc.]

 

Eaton Vance CDO X PLC By: Eaton Vance Management As Investment Advisor By:  

/s/ Michael B. Botthof

Name:   Michael B. Botthof Title:   Vice President



--------------------------------------------------------------------------------

[Signature page to Fourth Amendment to Credit Agreement

and First Amendment to Pledge Agreement

for Crawford & Company and Crawford & Company International, Inc.]

 

EATON VANCE VT FLOATING-RATE INCOME FUND BY: EATON VANCE MANAGEMENT AS
INVESTMENT ADVISOR By:  

/s/ Michael B. Botthof

Name:   Michael B. Botthof Title:   Vice President



--------------------------------------------------------------------------------

[Signature page to Fourth Amendment to Credit Agreement

and First Amendment to Pledge Agreement

for Crawford & Company and Crawford & Company International, Inc.]

 

EATON VANCE LIMITED DURATION INCOME FUND BY: EATON VANCE MANAGEMENT AS
INVESTMENT ADVISOR

By:

 

/s/ Michael B. Botthof

Name:

  Michael B. Botthof

Title:

  Vice President



--------------------------------------------------------------------------------

[Signature page to Fourth Amendment to Credit Agreement

and First Amendment to Pledge Agreement

for Crawford & Company and Crawford & Company International, Inc.]

 

Denali Capital LLC, managing member of DC Funding Partners LLC, portfolio
manager for DENALI CAPITAL CLO VII, LTD. or and affiliate

By:

 

/s/ Kelli C. Marti

Name:

  Kelli C. Marti

Title:

  Senior Vice President



--------------------------------------------------------------------------------

[Signature page to Fourth Amendment to Credit Agreement

and First Amendment to Pledge Agreement

for Crawford & Company and Crawford & Company International, Inc.]

 

Denali Capital LLC, managing member of DC Funding Partners LLC, portfolio
manager for DENALI CAPITAL CLO IV, LTD., or and affiliate

By:

 

/s/ Kelli C. Marti

Name:

  Kelli C. Marti

Title:

  Senior Vice President



--------------------------------------------------------------------------------

[Signature page to Fourth Amendment to Credit Agreement

and First Amendment to Pledge Agreement

for Crawford & Company and Crawford & Company International, Inc.]

 

Denali Capital LLC, managing member of

DC Funding Partners LLC, portfolio manager for

DENALI CAPITAL CLO VI, LTD., or an affiliate

By:  

/s/ Kelli C. Marti

Name:   Kelli C. Marti Title:   Senior Vice President



--------------------------------------------------------------------------------

[Signature page to Fourth Amendment to Credit Agreement

and First Amendment to Pledge Agreement

for Crawford & Company and Crawford & Company International, Inc.]

 

[LENDER] VICTORIA FALLS CLO LTD. By:  

/S/ SUNIL PRADHAN

Name:   SUNIL PRADHAN Title:   AVP



--------------------------------------------------------------------------------

[Signature page to Fourth Amendment to Credit Agreement

and First Amendment to Pledge Agreement

for Crawford & Company and Crawford & Company International, Inc.]

 

[LENDER] SUMMIT LAKE CLO LTD. By:  

/s/ SUNIL PRADHAN

Name:   SUNIL PRADHAN Title:   AVP



--------------------------------------------------------------------------------

[Signature page to Fourth Amendment

to Credit Agreement and First Amendment to Pledge Agreement

for Crawford & Company and Crawford & Company International, Inc.]

 

[LENDER] DIAMOND LAKE CLO LTD. By:  

/s/ SUNIL PRADHAN

Name:   SUNIL PRADHAN Title:   AVP



--------------------------------------------------------------------------------

[Signature page to Fourth Amendment to Credit Agreement

and First Amendment to Pledge Agreement

for Crawford & Company and Crawford & Company International, Inc.]

 

[LENDER] CLEAR LAKE CLO LTD. By:  

/s/ SUNIL PRADHAN

Name:   SUNIL PRADHAN Title:   AVP



--------------------------------------------------------------------------------

[Signature page to Fourth Amendment to Credit Agreement

and First Amendment to Pledge Agreement

for Crawford & Company and Crawford & Company International, Inc.]

 

Hewett’s Island CLO I-R, Ltd. By:   CypressTree Investment Management Company,
Inc.,
as Portfolio Manager. By:  

/s/ ROBERT E. WEEDEN

Name:   ROBERT E. WEEDEN Title:   Managing Director



--------------------------------------------------------------------------------

[Signature page to Fourth Amendment to Credit Agreement

and First Amendment to Pledge Agreement

for Crawford & Company and Crawford & Company International, Inc.]

 

Hewett’s Island CLO II, Ltd. By:   CypressTree Investment Management Company,
Inc.,
as Portfolio Manager By:  

/s/ ROBERT E. WEEDEN

Name:   ROBERT E. WEEDEN Title:   Managing Director



--------------------------------------------------------------------------------

Signature page to Fourth Amendment to Credit Agreement

and First Amendment to Pledge Agreement

for Crawford & Company and Crawford & Company International, Inc.]

 

Hewett’s Island CLO V, Ltd. By:   CypressTree Investment Management Company,
Inc.,
as Portfolio Manager By:  

/s/ ROBERT E. WEEDEN

Name:   ROBERT E. WEEDEN Title:   Managing Director



--------------------------------------------------------------------------------

[Signature page to Fourth Amendment to Credit Agreement

and First Amendment to Pledge Agreement

for Crawford & Company and Crawford & Company International, Inc.]

 

Mountain View Funding CLO 2006-I Ltd. Mountain View CLO II Ltd. Mountain View
CLO III Ltd. Baker Street Funding CLO 2005-I Ltd. Baker Street CLO II Ltd. By:  

Seix Investment Advisors LLC,

as Collateral Manager

By:  

/s/ George Goudelias

Name:   George Goudelias Title:   Managing Director



--------------------------------------------------------------------------------

[Signature page to Fourth Amendment to Credit Agreement

and First Amendment to Pledge Agreement

for Crawford & Company and Crawford & Company International, Inc.]

 

CIT CLO I LTD. By:   CIT Asset Management LLC By:  

/s/ David M. Harnisch

Name:   David M. Harnisch Title:   Managing Director



--------------------------------------------------------------------------------

[Signature page to Fourth Amendment to Credit Agreement

and First Amendment to Pledge Agreement

for Crawford & Company and Crawford & Company International, Inc.]

 

Morgan Stanley Prime Income Trust By:   Morgan Stanley Investment Management
Inc.
as Investment Advisor By:  

/S/ SCOTT FRIES

Name:   SCOTT FRIES Title:   Vice President



--------------------------------------------------------------------------------

[Signature page to Fourth Amendment to Credit Agreement

and First Amendment to Pledge Agreement

for Crawford & Company and Crawford & Company International, Inc.]

 

Confluent 3 Limited By:   Morgan Stanley Investment Management Inc.
as Investment Manager By:  

/S/ SCOTT FRIES

Name:   SCOTT FRIES Title:   Vice President



--------------------------------------------------------------------------------

[Signature page to Fourth Amendment to Credit Agreement

and First Amendment to Pledge Agreement

for Crawford & Company & Company International, Inc.]

 

Zodiac Fund – Morgan Stanley US Senior Loan Fund

By: Morgan Stanley Investment Management Inc. as Investment Manager By:  

/S/ SCOTT FRIES

Name:   SCOTT FRIES Title:   Vice President



--------------------------------------------------------------------------------

[Signature page to Fourth Amendment to Credit Agreement

and First Amendment to Pledge Agreement

for Crawford & Company & Company International, Inc.]

 

MSIM Peconic Bay, Ltd.

By: Morgan Stanley Investment Management Inc. as Interim Collateral Manager By:
 

/S/ SCOTT FRIES

Name:   SCOTT FRIES Title:   Vice President



--------------------------------------------------------------------------------

[Signature page to Fourth Amendment to Credit Agreement

and First Amendment to Pledge Agreement

for Crawford & Company & Company International, Inc.]

 

QUALCOMM Global Trading, Inc. By: Morgan Stanley Investment Management Inc. as
Investment Manager By:  

/S/ SCOTT FRIES

Name:   SCOTT FRIES Title:   Vice President



--------------------------------------------------------------------------------

[Signature page to Fourth Amendment to Credit Agreement

and First Amendment to Pledge Agreement

for Crawford & Company and Crawford & Company International, Inc.]

 

[LENDER] Genesis CLO 2007-1 Ltd. By:   Ore Hill Partners LLC Its:   Investment
Advisor By:  

/s/ Claude A. Baum, Esq.

Name:   Claude A. Baum, Esq. Title:  

General Counsel

Ore Hill Partners LLC



--------------------------------------------------------------------------------

[Signature page to Fourth Amendment to Credit Agreement

and First Amendment to Pledge Agreement

for Crawford & Company and Crawford & Company International, Inc.]

 

ING Investment Management CLO I, Ltd.   ING Investment Management CLO IV, LTD.
By:  

ING Investment Management Co.

as its Investment manager

  By:  

ING Alternative Asset Management LLC,

as its Investment advisor

 

/s/ Robert Wilson

   

/s/ Robert Wilson

Name:   Robert Wilson   Name:   Robert Wilson Title:   Senior Vice President  
Title:   Senior Vice President ING Investment Management CLO II, LTD.   ING
INVESTMENT MANAGEMENT CLO V, LTD. By:  

ING Alternative Asset Management LLC,

as its investment manager

  By:  

ING Alternative Asset Management LLC,

as its investment advisor

 

/s/

   

/s/

Name:     Name:   Title:     Title:   ING Investment Management CLO III, LTD.  
ING PRIME RATE TRUST By:  

ING Alternative Asset Management LLC,

as its investment manager

  By:  

ING Investment Management Co.

as its investment manager

 

/s/

   

/s/

Name:     Name:   Title:     Title:  



--------------------------------------------------------------------------------

[Signature page to Fourth Amendment to Credit Agreement

and First Amendment to Pledge Agreement

for Crawford & Company and Crawford & Company International, Inc.]

 

HSBC Bank USA, National Association By:  

/s/ Jose V. Mazariegoss

Name:   Jose V. Mazariegos Title:   Senior Vice President By:  

/s/ Shawn D. Alexander

Name:   Shawn D. Alexander Title:   Assistant Vice President



--------------------------------------------------------------------------------

Signature page to Fourth Amendment to Credit Agreement

and First Amendment to Pledge Agreement

for Crawford & Company and Crawford & Company International, Inc.

 

BANK OF AMERICA, N.A. By:  

/s/ Ken Bauchle

Name:   Ken Bauchle Title:   Senior Vice President



--------------------------------------------------------------------------------

Signature page to Fourth Amendment to Credit Agreement

and First Amendment to Pledge Agreement

for Crawford & Company and Crawford & Company International, Inc.

 

[LENDER] Wachovia Bank, NA By:  

/s/ Elaine Eaton

Name:   Elaine Eaton Title:   Senior Vice President



--------------------------------------------------------------------------------

[Signature page to Fourth Amendment to Credit Agreement

and First Amendment to Pledge Agreement

for Crawford & Company and Crawford & Company International, Inc.]

 

The Northern Trust Company By:  

/s/ Kathryn Schad Reuther

Name:   Kathryn Schad Reuther Title:   Vice President



--------------------------------------------------------------------------------

[Signature page to Fourth Amendment to Credit Agreement

and First Amendment to Pledge Agreement

for Crawford & Company and Crawford & Company International, Inc.]

 

[LENDER] CIFC Funding 2007-I, Ltd. CIFC Funding 2007-II, Ltd. CIFC Funding
2007-III, Ltd. By:  

/s/ NGA TRAN

Name:   NGA TRAN Title:   Head of Intellectual Relationships



--------------------------------------------------------------------------------

[Signature page to Fourth Amendment to Credit Agreement

and First Amendment to Pledge Agreement

for Crawford & Company and Crawford & Company International, Inc.]

 

[LENDER] The Sumitomo Trust and Banking Co., Ltd. New York Branch By:  

/s/ FRANCES E. WYNNE

Name:   FRANCES E. WYNNE Title:   SENIOR DIRECTOR



--------------------------------------------------------------------------------

[Signature page to Fourth Amendment to Credit Agreement

and First Amendment to Pledge Agreement

for Crawford & Company and Crawford & Company International, Inc.]

 

GENERAL ELECTRIC CAPITAL

CORPORATION

By:  

/s/ Rebecca A. Ford

Name:   Rebecca A. Ford Title:   Duly Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Fourth Amendment to Credit Agreement

and First Amendment to Pledge Agreement

for Crawford & Company and Crawford & Company International, Inc.

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By:  

/s/ Billy B. Greer

Name:   Billy B. Greer Title:   Senior Vice President PRUDENTIAL RETIREMENT
INSURANCE AND ANNUITY COMPANY By:   Prudential Investment Management, Inc.,   as
investment manager By:  

/s/ Billy B. Greer

Name:   Billy B. Greer Title:   Senior Vice President